JUSTICE CAHILL, specially concurring: I concur. I write separately only to stress the point made in the majority opinion: nothing in the law prohibits a judge at a transfer hearing from considering evidentiary material received at a detention hearing. The opinions of the first and third divisions barring such evidence, unless the defense stipulates to the evidence or agrees to its admission, are without citation to authority and turn a long-settled rule for the admission of evidence on its head. The State in a juvenile proceeding has as much right to an even playing field as the defense. Tinkering with established rules of evidence under the guise of protecting the rights of juveniles strikes me as imprudent. The concern expressed for juvenile offenders by our dissenter (and the majority in In re R.L.) is legitimate and laudable, but leads them to impose an unprecedented restriction on the prosecution in juvenile cases that is more an announcement of a public policy than a defense of due process. Due process remains firmly in place under the analysis of the majority in the case before us. Public policy is a matter for the legislature.